                   Case 19-50282-KG          Doc 37         Filed 10/04/19     Page 1 of 38



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE




    In re:                                                        Chapter 11

    PES HOLDINGS, LLC, et. al.,                                   Case No. 19-11626 (KG)

                   Debtors,1                                      (Jointly Administered)



     PES HOLDINGS, LLC, et. al., and
     CORTLAND CAPITAL MARKET
     SERVICES, LLC,

                     Plaintiffs and Counterclaim
                     Defendants,

             v.

    OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS OF PES, INC.,
                                                                  Adv. Pro. No. 19-50282-KG
                    Inventor-Defendant and
                    Counterclaim and Cross-Claim
                    Plaintiff

             And

    ICBC STANDARD BANK PLC,

                    Defendant and Cross-Claim
                    Defendant.


      PLAINTIFFS’ MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO
                   FEDERAL RULE OF CIVIL PROCEDURE 12(C)



1
          The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’ service
address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

                                                        i
DOCS_DE:225652.1
                   Case 19-50282-KG   Doc 37        Filed 10/04/19   Page 2 of 38




                                           Laura Davis Jones (DE Bar No. 2436)
                                           James E. O’Neill (DE Bar No. 4042)
                                           Peter J. Keane (DE Bar No. 5503)
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: ljones@pszjlaw.com
                                           pkeane@pszjlaw.com
                                           joneill@pszjlaw.com

                                           - and –

                                           Edward O. Sassower, P.C.
                                           Steven N. Serajeddini (admitted pro hac vice)
                                           Matthew C. Fagen (admitted pro hac vice)
                                           KIRKLAND & ELLIS LLP
                                           KIRKLAND & ELLIS INTERNATIONAL LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           Facsimile: (212) 446-4900
                                           Email: edward.sassower@kirkland.com
                                           steven.serajeddini@kirkland.com
                                           matthew.fagen@kirkland.com

                                           - and –

                                           Michael B. Slade (admitted pro hac vice)
                                           Nader R. Boulos (admitted pro hac vice)
                                           William T. Pruitt (admitted pro hac vice)
                                           Whitney L. Becker (admitted pro hac vice)
                                           KIRKLAND & ELLIS LLP
                                           KIRKLAND & ELLIS INTERNATIONAL LLP
                                           300 N. LaSalle
                                           Chicago, Illinois 60654
                                           Telephone: (312) 862-2000
                                           Facsimile: (312) 862-2200
                                           Email: michael.slade@kirkland.com
                                           nader.boulos@kirkland.com
                                           william.pruitt@kirkland.com
                                           whitney.becker@kirkland.com

                                           Co-Counsel to the Debtors and Debtors in
                                           Possession




                                               ii
DOCS_DE:225652.1
                   Case 19-50282-KG   Doc 37         Filed 10/04/19   Page 3 of 38




                                           Damian S. Schaible (admitted pro hac vice)
                                           James I. McClammy (admitted pro hac vice)
                                           David B. Toscano (admitted pro hac vice)
                                           Aryeh Ethan Falk (admitted pro hac vice)
                                           DAVIS POLK & WARDWELL LLP
                                           450 Lexington Avenue
                                           New York, New York 10017
                                           Telephone:     (212) 450-4000
                                           Facsimile:    (212) 701-5800
                                           Email:        damian.schaible@davispolk.com
                                                          james.mcclammy@davispolk.com
                                                          david.toscano@davispolk.com
                                                          aryeh.falk@davispolk.com

                                           Robert J. Dehney
                                           Andrew R. Remming
                                           Paige N. Topper
                                           MORRIS NICHOLS ARSHT & TUNNELL LLP
                                           1201 North Market Street
                                           Wilmington, DE 19899
                                           Telephone:      (302) 658-9200
                                           Facsimile:      (302) 658-3989
                                           Email:          rdehney@mnat.com
                                                           aremming@mnat.com
                                                           ptopper@mnat.com

                                           Counsel to the Term Loan Agent




                                               iii
DOCS_DE:225652.1
                     Case 19-50282-KG                  Doc 37            Filed 10/04/19          Page 4 of 38



                                                  TABLE OF CONTENTS

NATURE AND STAGE OF PROCEEDING ..............................................................................1

SUMMARY OF ARGUMENT .....................................................................................................1

FACTUAL BACKGROUND ........................................................................................................4

I.        Debtors’ Business and Capital Structure. .......................................................................4

II.       The Term Loan Agent’s and ICBCS’s Collateral...........................................................7

III.      Debtors’ Business Interruption Insurance. .....................................................................9

IV.       The Term Loan Agent’s First Priority Lien on Insurance Proceeds. .........................11
          A.    ICBCS Exclusive Collateral. .................................................................................12
          B.    Common Collateral. ...............................................................................................12

V.        The Instant Action. ..........................................................................................................13

LEGAL STANDARD ..................................................................................................................14

ARGUMENT ................................................................................................................................14

I.        The Term Loan Agent Holds A Perfected Security Interest in the Business
          Interruption Insurance Proceeds....................................................................................14
          A.     The Term Loan Agent Holds a Perfected Security Interest in the Policy
                 Under New York Common Law. ...........................................................................15
          B.     The Term Loan Agent Holds a Perfected Security Interest in the Insurance
                 Proceeds Under the UCC. ......................................................................................17
          C.     The Term Loan Agent’s Security Interest Was Perfected by Court Order. ...........20

II.       The Term Loan Agent Has Priority over ICBCS with Respect to Both the
          Property and Business Interruption Insurance Proceeds. ...........................................21
          A.    The Business Interruption Insurance Proceeds Are Not ICBCS’s Exclusive
                Collateral Under the Intercreditor Agreement. ......................................................22
          B.    The Business Interruption Insurance Proceeds Are Not ICBCS’s First
                Priority Common Collateral Under the Intercreditor Agreement. .........................23
          C.    The Term Loan Agent Has First Priority Interest In the Business
                Interruption Insurance Proceeds. ...........................................................................25
          D.    The Term Loan Agent Clearly Has Priority Over ICBCS With Respect to
                Property Insurance Proceeds for Losses Other Than ICBCS’s
                Hydrocarbons. ........................................................................................................27

III.      The Fact That the Debtors Have yet to Collect Insurance Proceeds Does Not
          Destroy the Lenders’ Pre-Petition Liens........................................................................27

CONCLUSION ............................................................................................................................30

                                                                    iv
DOCS_DE:225652.1
                     Case 19-50282-KG                  Doc 37           Filed 10/04/19          Page 5 of 38



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

In re Anderson,
    599 B.R. 504 (D. Md. 2019) ..........................................................................................4, 25, 26

In re Bell Fuel Corp.,
    99 B.R. 602 (E.D. Pa. 1989), aff’d sub nom. Meridian Bank v. Bell Fuel
    Corp., 97 B.R. 193 (E.D. Pa. 1989), and aff’d sub nom. Appeal of Official
    Creditors’ Comm. of Bell Fuel Corp., 891 F.2d 282 (3d Cir. 1989) .................................18, 19

Bi-Econ. Mkt., Inc. v. Harleysville Ins. Co. of New York,
   10 N.Y.3d 187, 886 N.E.2d 127 (2008) ...................................................................................23

Cent. Tablet Mfg. Co. v. United States,
   417 U.S. 673 (1974) .................................................................................................................29

In re Fedders N. Am., Inc.,
    422 B.R. 5 (Bankr. D. Del. 2010) ............................................................................................13

Firemen’s Fund Am. Ins. Co. v. Ken-Lori Knits, Inc.,
   399 F.Supp. 286 (E.D.N.Y. 1975) .....................................................................................14, 15

In re Flickinger,
    2010 WL 4923933 (Bankr. M.D. Pa. Nov. 24, 2010)................................................................6

In re Glob. Safety Textiles Holdings LLC,
    2009 WL 7834658 (Bankr. D. Del. Sept. 21, 2009) ................................................................19

In re Gordon Car & Truck Rental, Inc.,
    75 B.R. 466 (Bankr. N.D.N.Y. 1987), aff’d sub nom. In re Gordon Car &
    Truck Rental Inc., 80 B.R. 12 (N.D.N.Y. 1987) ......................................................................23

Granite Commercial Indus., LLC v. Landmark Am. Ins. Co.,
   909 F. Supp. 2d 191 (E.D.N.Y. 2012) .................................................................................2, 14

In re Heron, Burchette, Ruckert & Rothwell,
    148 B.R. 660 (Bankr. D.D.C. 1992) ........................................................................................25

In re Holtslander,
    507 B.R. 779 (Bankr. N.D.N.Y. 2014) ................................................................................2, 17

In re Island Helicopter Corp.,
    63 B.R. 515 (Bankr. E.D.N.Y. 1986).......................................................................................28



                                                                   vi
DOCS_DE:225652.1
                     Case 19-50282-KG                    Doc 37         Filed 10/04/19             Page 6 of 38



In re McLean Indus., Inc.,
    132 B.R. 271 (Bankr. S.D.N.Y. 1991) ...............................................................................17, 28

Mele v. Fed. Reserve Bank of N.Y.,
   359 F.3d 251 (3d Cir. 2004).....................................................................................................13

MNC Commercial Corp. v. Rouse,
  1992 WL 674733 (W.D. Mo. Dec. 15, 1992) ....................................................................18, 19

In re Montreal, Me. & Atl. Ry., Ltd.,
    521 B.R. 703 (B.A.P. 1st Cir. 2014) ..................................................................................23, 24

PPG Indus., Inc. v. Hartford Fire Ins. Co.,
  531 F.2d 58 (2d Cir. 1976).................................................................................................16, 17

Qmect, Inc. v. Burlingame Capital Partners II, L.P.,
  373 B.R. 682 (N.D. Cal. 2007) ................................................................................................28

In re Simplexity, LLC,
    2017 WL 2385404 (Bankr. D. Del. June 1, 2017) ...................................................................13

Small v. Beverly Bank,
   936 F.2d 945 (7th Cir. 1991) .............................................................................................19, 20

State Farm Fire & Cas. Co. v. Ruby,
    2017 WL 445762 (E.D. Pa. Feb. 2, 2017) ...............................................................................13

In re Tower Air,
    397 F.3d 191 (3d Cir. 2005)...............................................................................................27, 28

In re Tower Air, Inc.,
    268 B.R. 404 (Bankr. D. Del. 2001), aff’d, 2003 WL 21398007 (D. Del. June
    16, 2003), aff’d, 397 F.3d 191 (3d Cir. 2005) ....................................................................17, 28

Werner v. Werner,
   267 F.3d 288 (3d Cir. 2001).......................................................................................................6

Statutes

11 U.S.C. § 101(36) .......................................................................................................................19

11 U.S.C. § 552(b) .............................................................................................................27, 28, 29

Rules

Fed. R. Civ. P. 10(c) ......................................................................................................................14

Federal Rules of Bankruptcy Procedure Rule 12(c) and Rule 7012(b) .........................................13


                                                                     vii
DOCS_DE:225652.1
                   Case 19-50282-KG        Doc 37       Filed 10/04/19   Page 7 of 38



                             NATURE AND STAGE OF PROCEEDING

        On August 7, 2019, the Debtors and the Term Loan Agent (together “Plaintiffs”) jointly

initiated this adversary proceeding. The Complaint had a single, straightforward request: a

“judgment that the Debtor Plaintiffs’ insurance proceeds for business interruption losses resulting

from the Girard Point Incident constitute ‘Term Loan Priority Collateral’ as defined in an August

7, 2018 intercreditor agreement (“Intercreditor Agreement”) between, inter alia, ICBCS, the Term

Loan Agent, and the Debtors.” (Adv. Dkt. No. 1, the “Complaint” or “Compl.” at ¶ 1).

        On September 16, 2019, ICBCS answered the Complaint and asserted counterclaims,

generally seeking the converse of the relief requested in the Complaint: a declaration that ICBCS

has priority over the Term Loan Agent on the Debtors’ business interruption proceeds. (See Adv.

Dkt. No. 25, the “ICBCS Ans.” and the “ICBCS CC”). That same day, the Official Committee of

Unsecured Creditors (the “Committee”) filed a complaint in intervention, arguing that neither

ICBCS nor the Term Loan Agent held a perfected security interest in any of the Debtors’ insurance

proceeds at all. (Adv. Dkt. No. 24, the “UCC Ans.” And the “UCC CC”). On September 26,

2019, Plaintiffs answered and asserted affirmative defenses in response to the Committee’s

intervention and ICBCS’s counterclaims. (Adv. Dkt. Nos. 26 and 27).

                                    SUMMARY OF ARGUMENT

        1.         All claims, counter-claims, and third party claims in this adversary proceeding are

resolved by answering two questions of law: (1) does any party have a perfected security interest

in the Debtors’ insurance proceeds; and (2) assuming the answer is “yes” (which it clearly is),

which of the Term Loan Agent and ICBCS has first priority? As demonstrated below, there is no

serious doubt that the Debtors’ insurance proceeds are the collateral of their secured creditors and,

as between those secured creditors, the Term Loan Agent has a perfected, first priority security

interest in both the Debtors’ property and business interruption proceeds.

                                                    1
DOCS_DE:225652.1
                   Case 19-50282-KG            Doc 37         Filed 10/04/19      Page 8 of 38



         2.        The Term Loan Agent’s security interest in the Debtors’ insurance proceeds is

perfected for three independently sufficient reasons. First, the Term Loan Agent is designated as

an additional insured and loss payee on the Debtors’ insurance policies. See Compl. Ex. E, the

“Term Loan Agent Certificate”, at 1. Thus, the Term Loan Agent’s secured interest is perfected

pursuant to New York insurance common law. See, e.g., Granite Commercial Indus., LLC v.

Landmark Am. Ins. Co., 909 F. Supp. 2d 191, 194 (E.D.N.Y. 2012) (creditor with secured interest

in debtor’s business and named loss payee on debtor’s business interruption insurance policy held

a perfected security interest in the proceeds of that policy) (applying New York law).

         3.        Second, the Term Loan Agent is perfected pursuant to Article 9 of the UCC because

(a) the property insurance constitutes proceeds of the Term Loan Agent’s perfected security

interest in real estate (per the Mortgages) and in Equipment and Fixtures (as those terms are defined

in the UCC)2, and (b) the business interruption proceeds are derivative of the Term Loan Agent’s

perfected security interest in the Debtors’ general intangibles. See In re Holtslander, 507 B.R.

779, 783 (Bankr. N.D.N.Y. 2014) (“A perfected security interest in the collateral will give the

secured party a perfected security interest in [insurance] proceeds upon damage to or destruction

of the collateral.”).

         4.        Third, even if common-law insurance principles and the UCC did not provide

perfection (both do), the Term Loan Agent’s interest was perfected by prior order of Court; it is

thus “judicially perfected.” See Compl. Ex. C (the “Confirmation Order”) ¶ 84 (“the liens granted

and contemplated by the New First Lien Term Loan Documents shall be valid, binding, perfected,




2
          More specifically “Equipment” covers “goods other than inventory, farm products, or consumer goods,” and
“Fixtures” covers “goods that have become so related to particular real property that an interest in them arises under
real property law.” N.Y. U.C.C. Law § 9-102 (McKinney).

                                                          2
DOCS_DE:225652.1
                   Case 19-50282-KG       Doc 37       Filed 10/04/19   Page 9 of 38



and enforceable liens on the collateral specified in the New First Lien Term Loan Documents for

the benefit of the secured parties under the New First Lien Term Loan Documents.”).

        5.         The suggestion that the Debtors’ insurance proceeds are not encumbered at all is

frivolous, and the suggestion by the Committee that these insurance proceeds could not be

encumbered is both without merit and highly dangerous. The secured creditors lent the Debtors

hundreds of millions of dollars so that the Debtors could acquire and maintain an operating

refinery. Anyone lending money to a refinery (or in fact any type of physical-capital-intensive

manufacturing or processing business) faces a risk that an explosion could cripple the facility. If

a perfected security interest in real estate, Equipment and Fixtures, and related general intangibles,

did not also give a durable perfected security interest in the proceeds of these assets—including

insurance proceeds arising from their destruction—then lenders’ security could vanish when it is

needed most.

        6.         If the Committee were correct that insurance proceeds collected (or collectable)

only after a bankruptcy filing are not encumbered by a secured lender’s pre-petition lien, because

they were not received until after the bankruptcy filing, no one would (or responsibly could) ever

lend money to any manufacturing entity, let alone a refinery like the Debtors’. Fortunately, the

reason that the secured lending marketplace works is that the Committee is wrong: lenders know

that their collateral (and its revenue generation capabilities) can be insured such that even if the

collateral is damaged beyond repair, their investment is safe. There is no authority or reason to

justify fundamentally upending the lending market by holding otherwise.

        7.         Once the Court determines that the Debtors’ insurance proceeds are encumbered,

the question turns to priority among the Term Loan Agent, on one hand, and ICBCS on the other.

That question is governed and answered by the terms of the parties’ intercreditor agreement. See



                                                   3
DOCS_DE:225652.1
                 Case 19-50282-KG               Doc 37       Filed 10/04/19         Page 10 of 38



Compl. Ex. J, (“Intercreditor Agreement”). As shown below, the Debtors’ property insurance

recoveries on account of damage to the physical facility are clearly within the Term Loan Priority

Collateral.3 And because business interruption insurance proceeds are derivative of the fixed

assets of the broad business, and its real estate and general intangibles—and thus are not derivative

of ICBCS’s exclusive or priority collateral interests in insurance related to the physical

hydrocarbons, refined products, accounts, or inventory—it is “Term Loan Priority Collateral” for

the benefit of the Term Loan Agent as a matter of law. See In re Anderson, 599 B.R. 504, 517 (D.

Md. 2019) (affirming bankruptcy court enforcement of intercreditor agreement recognizing

creditor’s priority over insurance proceeds covering loss to creditor’s collateral).

         8.        For these reasons, Plaintiffs respectfully request that the Court grant judgment on

the pleadings in their favor, and judgment on the pleadings against all of the claims raised in

ICBCS’s and the Committee’s respective counterclaims.

                                         FACTUAL BACKGROUND

I.       Debtors’ Business and Capital Structure.

         9.        The Debtors’ principal asset is a refining complex (the “Refining Complex”)

located on an approximately 1,300 acre industrial site 2.5 miles from downtown Philadelphia. (See

Compl. ¶ 16; UCC Ans. ¶ 16). The Refining Complex includes two interconnected refineries:

Girard Point and Point Breeze. (See Compl. ¶ 17; UCC Ans. ¶ 17). The Refining Complex

produces a full range of transportation fuels, which are marketed throughout the northeastern

United States and to international markets. (See Compl. ¶ 18; UCC Ans. ¶ 18).




3
        ICBCS agrees that the Term Loan Agent has priority with respect to property insurance proceeds related to
damage to the physical facility, but suggests it has priority over property insurance proceeds if they reflect the loss of
SOA Priority Collateral such as the actual hydrocarbons on which ICBCS has a lien.

                                                            4
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37     Filed 10/04/19      Page 11 of 38



        10.        On January 21, 2018, due to regulatory and challenging marketing conditions,

certain Debtors filed petitions for relief under the bankruptcy code (the “Prior Chapter 11 Cases”).

(See Compl. ¶ 31). Approximately eight months later, on August 7, 2018 certain Debtors emerged

from the Prior Chapter 11 Cases under the terms of a Plan of Reorganization (the “Prior Chapter

11 Plan”) and the Confirmation Order, which conferred a number of benefits on the Debtors,

including a term loan agreement (Compl. Ex. B, the “Term Loan Facility”) and eventual access to

a new working capital arrangement under the Intermediation Facility. (See Compl. ¶ 32; ICBCS

Ans. ¶ 32).

        11.        The Term Loan Facility, which financed the Debtors’ exit from the Prior Chapter

11 Cases, was approved pursuant to the Confirmation Order (attached to the Debtors’ Complaint

as Ex. C). (See Compl. ¶ 42). Debtor PES Holdings is the borrower under the approximately

$698.6 million Term Loan Facility by and among PES Holdings, the lenders from time to time

party thereto (the “The Term Loan Lenders”), and Cortland Capital Market Services LLC, as

administrative agent (the “Term Loan Agent”), dated August 7, 2018. (See Compl. ¶ 41; UCC

Ans. ¶ 41; ICBCS Ans. ¶ 41). In conjunction with the Term Loan Facility, Debtors also executed

with the Term Loan Agent a Pledge and Security Agreement (Compl. Ex. D, the “Term Loan

Security Agreement”), which also was dated August 7, 2018. (See Compl. ¶ 46). Two of the

Debtors—Philadelphia Energy Solutions and Marketing LLC and North Yard Logistics, L.P.—

each executed and delivered separate Open-End Mortgage, Security Agreement, Assignment of

Leases and Rents, Financing Statement and Fixture Filings (the “Exit Mortgages”) effective

August 7, 2018, and perfected the Mortgages by recording the land records in Philadelphia,

Pennsylvania. 4 Philadelphia Energy Solutions Refining and Marketing LLC and North Yard


4
        Cortland-PES Open-End Mortgage, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing (“Open-End Mortgage”), Property Parcel Nos: 884097045; 884097046; 884096503;

                                                   5
DOCS_DE:225652.1
                  Case 19-50282-KG              Doc 37        Filed 10/04/19          Page 12 of 38



Logistics L.P. also each executed and delivered separate Open-End Mortgage, Security

Agreement, Assignment of Leases and Rents, Financing Statement and Fixture Filings (the

“Incremental Mortgages,” collectively with the Exit Mortgages, the “Mortgages”), effective April

5, 2019, and perfected the Mortgages by recording the land records in Philadelphia, Pennsylvania.5

On August 8, 2018, Term Loan Agent filed a UCC-1 financing statement with the Delaware

Department of State covering all of the assets of Philadelphia Energy Solutions, disclosing its

security interest in “[a]ll assets of the Debtor of every kind and nature, whether now owned or

hereafter acquired and wherever located, and all proceeds and products thereof.”6 The Term Loan

Agent also filed a UCC-1 financing statement covering all of the assets of North Yard Logistics,

L.P. with the Delaware Department of State on August 8, 2018, disclosing its security interest in

“[a]ll assets of the Debtor of every kind and nature, whether now owned or hereafter acquired and

wherever located, and all proceeds and products thereof.7 (See Declaration of David B. Toscano,

(the “Toscano Declaration”) and accompanying exhibits).


884096505; 884096507; 884096509; 884096506; 884096504; 884096704; 884096703; 884096702; 884096701;
884097200; 884214115; 884097130; 884097140; 884097110, Philadelphia, Pennsylvania recorded as Doc ID
53402701 on Aug. 10, 2018); Cortland-North Yard Open-End Mortgage, Security Agreement, Assignment of Leases
and Rents, Financing Statement and Fixture Filing (“North Yard Open-End Mortgage”), Property Parcel No: P/O
884097200, Philadelphia County, Pennsylvania (recorded as Doc ID 53402702 on Aug. 10, 2018).
5
         Cortland-PES Open-End Mortgage, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing (“PES Incremental Mortgage”), Property Parcel Nos: 884097045; 884097046;
884096503; 884096505; 884096507; 884096509; 884096506; 884096504; 884096704; 884096703; 884096702;
884096701; 884097200; 884214115; 884097130; 884097140; 884097110, Philadelphia County, Pennsylvania
(recorded as Doc ID 53497853 on April 9, 2019); Cortland-North Yard Open-End Mortgage, Security Agreement,
Assignment of Leases and Rents, Financing Statement and Fixture Filing (“North Yard Incremental Mortgage”),
Property Parcel No: P/O 884097200, Philadelphia County, Pennsylvania (recorded as Doc ID 53497854 April 9,
2019).
6
         See Cortland- Philadelphia Energy Solutions and Marketing LLC UCC-1 Financing Statement, Initial Filing
No: 2018545844, Delaware Dept. of State, (Aug. 8, 2018). The Court may take judicial notice of publicly filed
financing statements. Werner v. Werner, 267 F.3d 288, 295 (3d Cir. 2001) (“A court may take judicial notice of an
adjudicative fact if . . . [it is] generally known within the jurisdiction of the trial court, or [] capable of accurate and
ready determination by resort to sources whose accuracy cannot reasonably be questioned.”); see, e.g., In re
Flickinger, 2010 WL 4923933, at *3 (Bankr. M.D. Pa. Nov. 24, 2010) (taking judicial notice of the “existence and
content of four UCC-1 financing statements” in ruling on a Rule 12(c) motion for judgment on the pleadings).
7
         Cortland-North Yard UCC-1 Financing Statement, Initial Filing No. 20185455320, Delaware Dept. of State
(Aug. 8, 2018).

                                                             6
DOCS_DE:225652.1
               Case 19-50282-KG            Doc 37     Filed 10/04/19     Page 13 of 38



        12.        In addition, on June 18, 2019, certain Debtors and ICBCS executed the “Sixth

Amended and Restated Supply and Offtake Agreement, among Philadelphia Energy Solutions

Refining and Marketing LLC as PESRM, and ICBC Standard Bank PLC, as ICBCS.” (Compl.

Ex. A, the “Intermediation Facility”). Pursuant to the terms of the Intermediation Facility, ICBCS

as Intermediation Facility Provider, supplies substantially all of the crude oil and non-crude

feedstock requirements of the Refining Complex. (Id. at § 3.01; Compl. ¶ 26; ICBCS Ans. ¶ 26).

In addition to the Intermediation Facility, certain of the Debtors executed an Amended and

Restated Pledge and Security Agreement among certain of the Debtors as Grantors, and ICBCS as

SOA Collateral Agent, dated as of June 18, 2019 (Compl. Ex. F, the “ICBCS Security Agreement”;

Compl. ¶ 53; ICBCS Ans. ¶ 53). Under the ICBCS Security Agreement, ICBCS holds a collateral

security interest in certain enumerated assets of each guarantor. (ICBCS Security Agreement §

2.1).

        13.        On June 21, 2019, there was a large-scale, catastrophic explosion at the Girard Point

refining facility (the “Girard Point Incident”). (ICBCS CC ¶ 35). There was significant property

damage throughout the refinery. Moreover, the Girard Point Incident rendered the Refining

Complex (temporarily) inoperable. (Compl. ¶ 1; UCC CC ¶ 23).

        14.        As a direct result of the Girard Point Incident, the Debtors announced that they

would cease operating the Refining Complex after the run off through the Point Breeze Refinery

of the limited inventory of crude oil on hand, until they could rebuild the facility. (UCC CC ¶ 24).

These circumstances necessitated a second chapter 11 filing. (Compl. ¶ 36).

II.     The Term Loan Agent’s and ICBCS’s Collateral.

        15.        Under the Term Loan Security Agreement, the Term Loan Agent received a

collateral security interest in certain assets of each guarantor, as enumerated in Section 2.1 of the

Term Loan Security Agreement. (See Term Loan Security Agreement § 2.1; Compl. ¶ 47). Section

                                                     7
DOCS_DE:225652.1
               Case 19-50282-KG        Doc 37     Filed 10/04/19      Page 14 of 38



2.1(iv)(C) specifies that “[a]s collateral security … each Grantor hereby pledges and grants to the

[Term Loan] Agent for the benefit of [the Term Loan Lenders], a lien on all of the right, title and

interest of such Grantor in, to and under the following property … all of the following (A)

Documents and Chattel Paper, (B) Instruments, (C) General Intangibles and Investment Property,”

among other items. (Id.) The Term Loan Agent’s collateral security interest includes, in part,

“any and all Proceeds of any insurance” with respect to the granted security interests under Section

2.1. (Id.) The Term Loan Agent also has a security interest in “(vi) all Equipment [and] (vii) all

Fixtures” as those terms are defined under the UCC. (Id.; UCC Ans. ¶ 27) (acknowledging that

the Term Loan Facility Agent purportedly has “a lien on all of the Debtors’ personal property and

real estate assets.”).

        16.        Under the Mortgages, the Term Loan Agent received “A LIEN ON AND

SECURITY INTEREST IN,” among other property, “all proceeds of any” insurance policy

relating to the real estate or Equipment, “including the right to collect and receive such proceeds,”

which were perfected upon recording. Mortgages at 3 (granting clause (g)).

        17.        Under the ICBCS Security Agreement, ICBCS received a collateral security

interest in certain assets of each guarantor, as enumerated in Section 2.1 of its agreement, which

mirrors in large part the Term Loan Facility. (See ICBCS Security Agreement § 2.1). The ICBCS

Pledged Collateral includes, in part, “any and all Proceeds of any insurance” with respect to the

granted security interests under Section 2.1. (See id. at § 2.1(a)(xii)). ICBCS also has a security

interest in “(vi) all Equipment [and] (vii) all Fixtures” as those terms are defined under the UCC.

(Id.; see also UCC Ans. ¶ 27 (“As security for the Debtors’ obligations to ICBCS, the Debtors

granted ICBCS a lien on all of the Debtors’ personal property and real estate assets.”)).




                                                 8
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37     Filed 10/04/19   Page 15 of 38



III.    Debtors’ Business Interruption Insurance.

        18.        The Debtors’ insurance program provides $1.25 billion in coverage for property

damage and business interruption losses during the period from November 1, 2018 to November

1, 2019. (See, e.g., Compl. Ex. H, General Security Indemnity Company of Arizona Policy (the

“Policy”); ICBCS CC ¶ 30; UCC CC ¶ 43). That program comprises several insurance policies

with different insurers (collectively, the “Insurers”), each of which insures a portion—be it

primary, excess, or a quota share of the total—of the $1.25 billion coverage limit stipulated in the

Policy. Each Insurer’s policy follows a base insurance contract form, with minor deviations

immaterial to the instant litigation. (See, e.g., id.)

        19.        The Policy lists PES Energy Inc., PES Ultimate Holdings, LLC, and the other

Debtors, as “Named Insureds.” (Policy at Declarations ¶ 1). Section I of the Policy provides

Debtors property insurance for “real and personal property owned by the Insured” including but

not limited to vehicles, mobile equipment, contractors equipment, underground gas, railroad

rolling stock, dams and dikes as scheduled, civil works, flues, flumes, drains and spillways,

underground pipelines, jetties, and docks. (Id. at Section 1 - Physical Damage ¶ 1). The property

policy also covers “real and personal property of others in the Insured’s care, custody or control”

and crude petroleum and products of natural gas. (Id.).

        20.        The “Business Interruption” provision in the “Time Element” section of the Policy

covers “actual loss sustained by the Insured resulting from the necessary interruption of business

caused by direct physical loss or damage, by a peril insured against, to property insured herein…”

(Id. at Section II - Time Element Coverage ¶ 1). Pursuant to the Policy, Debtors are entitled to

business interruption insurance proceeds for covered losses sustained over a period not to exceed

“twenty-four (24) months after application of the Retentions.” (Id. at Section II - Time Element

Coverage, ¶ 10(c); UCC CC ¶ 45). The Policy refers to the retention for business interruption loss

                                                    9
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37    Filed 10/04/19     Page 16 of 38



as a “waiting period” of 60 days for “any one Occurrence.” (Id. at Declarations ¶ 6; UCC CC ¶

46). In sum, the business interruption insurance provision of the Policy provides coverage for

losses associated with the Debtors’ inability to conduct business after the Girard Point Incident,

for a coverage period beginning 60 days after the incident and extending into the future as long as

two years.

        21.        Both the Term Loan Agent and ICBCS are loss payees on Debtors’ property and

business interruption insurance policy. The Term Loan Agent is a loss payee because, under the

Policy’s “Loss Payable” clause, “[l]oss, if any, shall be adjusted with and made payable to the first

Named Insured, or their order, whose receipt will constitute a full release of the Insurers’ liability

under this Policy.” (Id. at Declarations ¶ 2). Further, pursuant to the “Lenders Loss Payable

Clause,” “[l]oss or damage, if any, under this Policy, shall be paid to any lender designated by the

Insured and in possession of a written contract . . . as their interests may appear . . . .” (Id. at

General Conditions ¶ 33(a)). The “Loss Payable” and “Lender Loss Payable” clauses work

together to ensure that insurance proceeds are available to the Debtors as Insureds and ultimately

to any lender designated by the Debtors, which includes the Term Loan Agent.

        22.        As discussed above, the Term Loan Security Agreement pledged, in writing, “any

and all Proceeds of any insurance” with respect to the granted security interests under Section 2.1,

to the Term Loan Agent. (See Term Loan Security Agreement § 2.1 (xi)). On November 1, 2018,

Cortland Capital Markets Services LLC, as Term Loan Agent was issued an Evidence of Property

Insurance Certificate, specifically stating that the Term Loan Agent is an “Additional Insured” and

“Loss Payee.” (Term Loan Agent Certificate at 1). The “Remarks” of the Term Loan Agent

Certificate state “Certificate holder as administrative agent, along with its successors and assigns




                                                  10
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37    Filed 10/04/19    Page 17 of 38



(hereinafter referred to as the Lender), is named, as applicable, additional insured, mortgagee, and

loss payee as its interests may appear and where required by written contract.” (Id.)

        23.        Moreover, the Debtors acknowledged the Term Loan Agent’s security interest in

the Debtors’ property and business interruption insurance proceeds in the forbearance agreement

between PES Holdings, LLC and Cortland Capital Market Services LLC on July 3, 2019. (Compl.

Ex. I, the “Term Loan Facility Forbearance Agreement” at Preliminary Statement

(“acknowledging” that certain “property insurance proceeds” including “business interruption

insurance proceeds” that are related to the Girard Point Incident “constitute Collateral securing the

Obligations,” and that the Term Loan Facility lenders “hold valid and perfected liens over any and

all such” insurance proceeds)).

        24.        ICBCS is also designated as a loss payee in endorsements to the Policy. (Compl. ¶

52; ICBCS Ans. ¶ 52). For example, one loss payee clause states that ICBCS is “hereby understood

and agreed” to be “named as a Loss Payee / Mortgagee” under the Policy. (Term Loan Facility

Forbearance Agreement at Endorsements ¶ 4). Further, on November 1, 2018, ICBCS was issued

an Evidence of Property Insurance Certificate stating that ICBCS is an “Additional Insured” and

“Loss Payee” under the Policy. (See Compl. Ex. G, the “ICBCS Certificate”, at 1; Compl ¶ 52;

ICBCS Ans. ¶ 52). The Remarks of the ICBCS Certificate state “Certificate holder is named

mortgagee, loss payee, and additional insured as their interests may appear and where required by

written contract.” (ICBCS Certificate.). Because the Term Loan Agents and IBCS properly

perfected their interests in both real and business interruption insurance, their liens are not

avoidable pursuant to § 544 as the UCC argues in Counts II and III of its Complaint.

IV.     The Term Loan Agent’s First Priority Lien on Insurance Proceeds.

        25.        The August 7, 2018 Intercreditor Agreement (Compl. Ex. J) sets forth the priority

as between ICBCS and the Term Loan Agent. (ICBCS Ans. ¶ 73 (“the Intercreditor Agreement

                                                   11
DOCS_DE:225652.1
                 Case 19-50282-KG        Doc 37     Filed 10/04/19    Page 18 of 38



governs the priority of ICBCS’s and the Term Loan Lenders’ competing interests in the Common

Collateral”)).

              A. ICBCS Exclusive Collateral.

        26.        Though ICBCS and the Term Loan Agent have substantially the same collateral,

under the Intercreditor Agreement, ICBCS has an exclusive security interest in collateral identified

as “SOA Separate Assets and Collateral.” (See Intercreditor Agreement §§ 1.02, 9.01). The SOA

Separate Assets and Collateral include, in relevant part, “(i) Certain Hydrocarbon Assets, (ii)

Certain Refined Products Assets, (iii) Certain Rack Sale Refined Products Assets, (iv) Certain

Hydrocarbon Receivables, (v) all Renewable Identification Numbers (other than those required to

satisfy the obligations under the Consent Decree and Environmental Settlement Agreement entered

into as of March 12, 2018 among the U.S., the U.S. Environmental Protection Agency and the

Company), (vi) all payments under any insurance, indemnity, warranty or guaranty of the

foregoing….” (Id. § 1.02, “SOA Separate Assets and Collateral” Definition). Put differently,

ICBCS has an exclusive security interest in Certain Hydrocarbons—and Refined Products

generated therefrom—and insurance proceeds only to the extent those proceeds are payments “of

the foregoing” hydrocarbons or refined products.

              B. Common Collateral.

        27.        Under the Intercreditor Agreement, the Term Loan Agent has a First Priority Lien

in all Common Collateral, unless the collateral is expressly carved out in the Intercreditor

Agreement and given to ICBCS as SOA Priority Collateral. In particular, as to each piece of

Common Collateral, one lender will have a “First Priority Lien,” and the other lender will have a

“Second Priority Lien” which is “expressly junior in priority.” (Intercreditor Agreement §

2.01(a)). ICBCS has a First Priority Lien on the SOA Priority Collateral, as defined in the

Intercreditor Agreement. (Id. § 1.02, Definition of “SOA Priority Collateral”; ICBCS Ans. ¶ 82).

                                                  12
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37      Filed 10/04/19   Page 19 of 38



The Term Loan Agent has a First Priority Lien in “all ‘Collateral’ (as defined in the Term Loan

Agreement) that is not SOA Priority Collateral or Excluded Property.” (Id. § 1.02, Definition of

“Term Loan Priority Collateral”; ICBCS Ans. ¶ 83).

        28.        The Intercreditor Agreement provides ICBCS with First Priority on “all such

Grantor’s now existing or hereinafter arising (i) Accounts; (ii) Inventory, including all raw

materials, work in process and finished goods, relating to any of the foregoing items in this clause

(ii) (together with the items in clauses (i) and (ii) above, the “Current Assets Collateral”)….” (See

id. § 1.02, Definition of “SOA Priority Collateral”; ICBCS Ans. ¶ 85). ICBCS also has first

priority with respect to a number of items (e.g., Money and Deposit Accounts, General Intangibles,

Instruments, Commercial Tort Claims, Supporting Obligations, Letters of Credit), but only insofar

as such items relate to the Current Assets Collateral. (See Intercreditor Agreement at § 1.01,

Definition of SOA Priority Collateral (iii)-(vii)).

        29.        ICBCS also has First Priority collateral rights to certain insurance proceeds, but

those rights are limited. Specifically, under the Intercreditor Agreement’s definition of SOA

Priority Collateral, ICBCS has First Priority on “any and all Proceeds of any insurance” only “with

respect to any of the foregoing” categories related to the Current Assets Collateral (i.e. Accounts

or Inventory). (See id. at §1.02, Definition of SOA Priority Collateral (vii)).

        30.        The Term Loan Agent has priority over all other Common Collateral. (“Term Loan

Priority Collateral”) (Id. at § 1.02, Definition of “Term Loan Priority Collateral”).

V.      The Instant Action.

        31.        On August 7, 2019, Plaintiffs initiated this adversary proceeding. (See generally

Compl.). The Complaint requests a “judgment that the Debtor Plaintiffs’ insurance proceeds for

business interruption losses resulting from the Girard Point Incident constitute ‘Term Loan Priority



                                                   13
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37    Filed 10/04/19        Page 20 of 38



Collateral’ as defined in an August 7, 2018 intercreditor agreement between, inter alia, ICBCS,

the Term Loan Agent, and the Debtors.” (Id. at ¶ 1).

        32.        On September 16, 2019, ICBCS answered the Complaint and asserted

counterclaims. That same day, the Committee filed a complaint in intervention, arguing that

neither ICBCS nor the Term Loan Agent held a perfected security interest in any of the Debtors’

insurance proceeds.

                                        LEGAL STANDARD

        33.        As ICBCS admits, this is a matter of contract interpretation. (ICBCS Ans. ¶ 2).

Matters of contract interpretation are questions of law often decided on a motion for judgment on

the pleadings under Rule 12(c) and Rule 7012(b) of the Federal Rules of Bankruptcy Procedure.

In re Simplexity, LLC, 2017 WL 2385404, at *2 (Bankr. D. Del. June 1, 2017) (interpreting

contracts in deciding Rule 12(c) motion); In re Fedders N. Am., Inc., 422 B.R. 5, 10 (Bankr. D.

Del. 2010) (same); State Farm Fire & Cas. Co. v. Ruby, 2017 WL 445762, at *2 (E.D. Pa. Feb. 2,

2017). (“[t]he interpretation of an insurance contract is a question of law”). In deciding a motion

for judgment on the pleadings, courts may consider “document[s] integral to or explicitly relied

upon in the complaint.” Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 256 & n. 5 (3d Cir.

2004) (emphasis removed); see also Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is

an exhibit to a pleading is a part of the pleading for all purposes”).

                                            ARGUMENT

I.      The Term Loan Agent Holds A Perfected Security Interest in the Business
        Interruption Insurance Proceeds.

        34.        The Term Loan Agent has a perfected security interest in the Debtors’ insurance

proceeds in three ways, any one of which is independently sufficient: (1) as loss payee to the

Debtors’ insurance policy, which is sufficient under New York law; (2) as derivative of its interest


                                                  14
DOCS_DE:225652.1
                Case 19-50282-KG         Doc 37      Filed 10/04/19      Page 21 of 38



in Debtors’ business, including its general intangibles, under the UCC, and real property under the

Mortgages; and (3) as ordered by the court in the Prior Confirmation Order.

              A. The Term Loan Agent Holds a Perfected Security Interest in the Policy Under
                 New York Common Law.

        35.        The Term Loan Agent holds a perfected security interest under common law

because it was named as a loss payee to the Debtors’ insurance policy. The Debtors’ insurance

policies are governed by New York law. (See Compl. Ex. H, Policy at 4; UCC CC ¶ 43). Under

New York law, loss payees to insurance policies hold perfected security interests in the proceeds

of such policies. See Granite Commercial Indus., LLC, 909 F. Supp. 2d at 194 (creditor who

perfected a security interest in “all of [debtor’s] business assets” and was named loss payee on

debtor’s business interruption insurance policy held a perfected security interest in that policy);

see also Firemen’s Fund Am. Ins. Co. v. Ken-Lori Knits, Inc., 399 F.Supp. 286, 291 (E.D.N.Y.

1975) (“[i]n the absence of any proof of fraud upon other creditors, designation of a creditor as a

beneficiary in a loss payable clause is effective to create a superior claim upon the proceeds of

insurance as against a subsequent attaching creditor”).

        36.        Here, the Term Loan Agent is loss payee under the Policy. The Term Loan Agent’s

collateral security interest includes, in part, “any and all Proceeds of any insurance” with respect

to the granted security interests under Section 2.1 of the Term Loan Security Agreement. (Term

Loan Security Agreement § 2.1). Pursuant to the Lenders Loss Payable Clause, “[l]oss or damage,

if any, under this Policy, shall be paid to any lender designated by the Insured and in possession

of a written contract . . . as their interests may appear . . . .” (Policy at General Conditions ¶ 33(a)).

Because the Term Loan Security Agreement is a written contract reflecting the Term Loan Agent’s

interest in the insurance proceeds, it is a loss payee under the Policy.




                                                   15
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37      Filed 10/04/19      Page 22 of 38



        37.        The Term Loan Certificate further reflects the Term Loan Agent’s status as an

“Additional Insured” and “Loss Payee” under the Policy. (See Term Loan Agent Certificate at 1;

id. (“Certificate holder as administrative agent, along with its successors and assigns (hereinafter

referred to as the Lender), is named, as applicable, additional insured, mortgagee, and loss payee

as its interests may appear and where required by written contract”)). The Debtors further

acknowledged the Term Loan Agent’s security interest in the business interruption insurance

proceeds in the Term Loan Facility Forbearance Agreement. (Compl. Ex. I, Term Loan Facility

Forbearance Agreement).         In the Term Loan Facility Forbearance Agreement, the Debtors

acknowledged that certain “property insurance proceeds” including “business interruption

insurance proceeds” that are related to the Girard Point Incident “constitute Collateral securing the

Obligations,” and that the Term Loan Facility lenders “hold valid and perfected liens over any and

all such” insurance proceeds. (Term Loan Agent Certificate at Preliminary Statement).

        38.        In sum, the Term Loan Agent has a secured interest in the business interruption

insurance proceeds because the Term Loan Agent has “done everything necessary and possible to

perfect its interest in the insurance proceeds, and it is clear that the parties intended that [the

creditor] have a secured interest in the proceeds.” Firemen’s Fund Am. Ins., 399 F. Supp. at 291

(“Under both the UCC and the plain provisions of the insurance policy, [the creditor-loss payee]

had priority in its claim on the insurance proceeds …”); see also PPG Indus., Inc. v. Hartford Fire

Ins. Co., 531 F.2d 58, 62-63 (2d Cir. 1976) (“There is no reason, statutory or otherwise, why [a

subordinate creditor’s] position should be improved at the expense of a secured party who merely

sought to afford itself further protection by insisting that the debtor insure its collateral.”).




                                                   16
DOCS_DE:225652.1
                Case 19-50282-KG          Doc 37     Filed 10/04/19      Page 23 of 38



              B. The Term Loan Agent Holds a Perfected Security Interest in the Insurance
                 Proceeds Under the UCC.

        39.        In addition to the Term Loan Agent’s perfected security interest under New York

common law, the Term Loan Agent also has a perfected security interest in insurance proceeds

under the UCC because those proceeds are derivative of their broad, perfected security interest in

Debtors’ business, including its “permanent” real estate, Equipment and Fixtures, and related

general intangibles. Pursuant to the Term Loan Security Agreement, the Term Loan Agent has a

security interest in:

        (i) all Accounts; (ii) all Inventory … (iii) all Money and Deposit Accounts, (iv) all
        of the following: (A) Documents and Chattel Paper, (B) Instruments, (C) General
        Intangibles and Investment Property, (D) Commercial Tort Claims, and (E)
        Supporting Obligations and all other forms of obligations owing to any Grantor or
        in which any Grantor may have any interest, however created or arising and
        whether or not earned by performance (v) all Letters of Credit and Letter-of-Credit
        Rights; (vi) all Equipment; (vii) all Fixtures; (viii) all Intellectual Property; (ix) all
        Equity Interests in each Subsidiary directly owned by such Grantor as of the
        Closing Date … (x) to the extent not otherwise included above, all Records
        evidencing any of the foregoing; and (xi) all Proceeds and products of each of the
        foregoing and all accessions to, substitutions and replacements for, and rents,
        profits and products of, each of the foregoing, and any and all Proceeds of any
        insurance, indemnity, warranty or guaranty payable to such Grantor from time to
        time with respect to any of the foregoing.

(Term Loan Security Agreement § 2.1; UCC CC ¶ 30);see also Mortgages at 2-4 (granting the

Term Loan Agent a security interest in a broad range of rights, titles and interests held by the

Debtors in real estate and related property, including “all proceeds… of the foregoing”).

        40.        The Term Loan Agent perfected its secured interest in the collateral underlying the

BI Insurance by filing the Mortgages, and the UCC-1 financing statements covering “[a]ll assets




                                                   17
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37    Filed 10/04/19      Page 24 of 38



of the Debtor of every kind and nature, whether now owned or hereafter acquired and wherever

located, and all proceeds and products thereof.”8 See, e.g., U.C.C. § 9-310(a); U.C.C. § 9-502.

        41.        Though Article 9 of the UCC “does not apply ‘to a transfer of an interest or claim

in or under any policy of insurance’ … this exclusion applies only to situations where the parties

to a security agreement attempt to create a direct security interest in an insurance policy by making

the policy itself the immediate collateral securing the transaction.” PPG Indus., Inc., 531 F.2d at

62-63 (applying New York UCC); see also In re Tower Air, Inc., 268 B.R. 404, 408 (Bankr. D.

Del. 2001), aff’d, 2003 WL 21398007 (D. Del. June 16, 2003), aff’d, 397 F.3d 191 (3d Cir. 2005)

(same, interpreting substantially similar Arizona version of UCC).

        42.        As such, New York courts applying Article 9 of the UCC have held “[a] perfected

security interest in the collateral will give the secured party a perfected security interest in the

proceeds” of insurance derived from loss to the collateral. Holtslander, 507 B.R. at 783 (applying

the New York UCC); In re McLean Indus., Inc., 132 B.R. 271, 282 (Bankr. S.D.N.Y. 1991)

(“Courts have agreed that insurance payable by reason of loss to the collateral constitutes

proceeds” because “if a creditor holds a perfected security interest in property, that creditor also

holds a perfected security interest in the proceeds of that collateral.”); see also N.Y. UCC § 9-

102(a)(64)(E) (“proceeds” defined as “to the extent of the value of collateral and to the extent

payable to the debtor or the secured party, insurance payable by reason of the loss or

nonconformity of, defects of infringement of rights in, or damage to, the collateral”).

        43.        Because both the property and the business interruption insurance proceeds are

derivative of the loss of the Debtors’ fixed assets, business, real estate or their general intangibles,



8
        See Cortland-Philadelphia Energy Solutions and Marketing LLC UCC-1 Financing Statement; Cortland-
North Yard UCC-1 Financing Statement; Cortland-PES Open-End Mortgages; Cortland-North Yard Open-End
Mortgages; Cortland-PES Incremental Mortgages; Cortland-North Yard Incremental Mortgages.

                                                   18
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37    Filed 10/04/19     Page 25 of 38



the Term Loan Agent has a perfected security interest in those proceeds. E.g., In re Bell Fuel

Corp., 99 B.R. 602, 605 (E.D. Pa. 1989) (creditors have a perfected security interest in business

interruption insurance proceeds under the UCC when creditors have a secured interest in the

debtor’s business, including its general intangibles), aff'd sub nom. Meridian Bank v. Bell Fuel

Corp., 97 B.R. 193 (E.D. Pa. 1989), and aff'd sub nom. Appeal of Official Creditors’ Comm. of

Bell Fuel Corp., 891 F.2d 282 (3d Cir. 1989); MNC Commercial Corp. v. Rouse, 1992 WL 674733

(W.D. Mo. Dec. 15, 1992) (creditor with “broad and comprehensive” security interest in “business

operations, including any business income” and “general intangibles” held a perfected security

interest in business interruption insurance proceeds).

        44.        Bell Fuel is instructive. There, Meridian and Bell entered a security agreement

providing Meridian a security interest in all of Bell’s general intangibles then owned or after

acquired. Bell Fuel Corp., 99 B.R. at 604, 608. After the bankruptcy court held Meridian had no

interest in the proceeds of Bell’s business interruption insurance policy, the district court reversed

and held Meridian did have an interest because the proceeds of Bell’s business interruption

insurance policy were derivative of a loss to Meridian’s collateral—i.e., the general intangibles of

Bell’s business. Id. at 607. So too here. Debtors’ general intangibles are the Term Loan Agent’s

collateral, and it therefore holds an interest in the proceeds of Debtors’ business interruption

insurance policy, which compensate a loss to Term Loan Agent’s collateral.

        45.        MNC Commercial is in accord. MNC Commercial held a perfected security interest

in “without limitation, contract rights and general intangibles” of the debtor; yet the bankruptcy

court held that this did not effect a perfected security interest in the proceeds of the debtor’s

business interruption insurance proceeds. 1992 WL 674733, at *1. The district court reversed,

holding MNC Commercial had a perfected security interest in business interruption insurance



                                                  19
DOCS_DE:225652.1
                Case 19-50282-KG          Doc 37    Filed 10/04/19    Page 26 of 38



proceeds because MNC Commercial’s interest was “broad and comprehensive in scope” and

“encompassed all of [debtor’s] business operations, including any business income.” Id.

        46.        Here, the Term Loan Agent holds a similarly “broad and comprehensive interest”

in all of Debtors’ business, including real estate, equipment, fixtures and general intangibles. (See

Term Loan Security Agreement at § 2.1(iv)(C)). Therefore, the Term Loan Agent holds a

perfected security interest in the business interruption insurance proceeds. Bell Fuel Corp., 99

B.R. at 605; MNC Commercial, 1992 WL 674733 at *1.

              C. The Term Loan Agent’s Security Interest Was Perfected by Court Order.

        47.        Even if the Term Loan Agent had not perfected its security interest in the Policy

and its proceeds under the UCC and New York law (and it has), the Term Loan Agent’s interest

was judicially perfected. 11 U.S.C. § 101(36) (A perfected lien may be created by “judgment,

levy, sequestration, or other legal or equitable process or proceeding”). A creditor need not file a

financing statement or take any other steps under state law to perfect a security interest if a

bankruptcy court issues an order perfecting that security interest. See Small v. Beverly Bank, 936

F.2d 945, 948–49 (7th Cir. 1991); see also In re Glob. Safety Textiles Holdings LLC, 2009 WL

7834658, at *11 (Bankr. D. Del. Sept. 21, 2009) (ordering creditor’s interest judicially perfected

regardless of any “steps” creditors might take “to perfect its security interests and liens under

otherwise applicable state law”).

        48.        For example, in Small, a bank lent a post-petition debtor working capital in

exchange for a lien, and the bankruptcy court held “[t]he liens granted herein to the [ ] Bank …

shall be valid, perfected, and enforceable without any further action by the Debtor, … or [the]

Bank, and without the execution or recordation of any financing statements, security agreements,

or other documents.” Id. at 948. The Seventh Circuit reasoned that state law did not preclude the

perfection of the lien—and a financing statement was not required to be filed in order to perfect

                                                   20
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37    Filed 10/04/19     Page 27 of 38



the lien—because “the Bankruptcy Code offers substantial protection to a lender willing to take

the risk of extending credit to a trustee or debtor-in-possession. With this statutory protection in

mind, the bankruptcy court granted the Bank a perfected lien with superpriority status as quid pro

quo for allowing [debtor] to keep operating with the cash collateral that secured its loan from the

Bank.” Id. at 948-49.

        49.        So too here. The Confirmation Order provides that, on the effective date of the

Prior Chapter 11 Plan, “the liens granted and contemplated by the New First Lien Term Loan

Documents shall be valid, binding, perfected, and enforceable liens on the collateral specified in

the New First Lien Term Loan Documents for the benefit of the secured parties under the New

First Lien Term Loan Documents.” (Prior Confirmation Order ¶ 84). Under the Term Loan

Security Agreement, the Term Loan Agent received a collateral security interest in certain assets

of each guarantor, as enumerated in Section 2.1 of the Term Loan Security Agreement. (See Term

Loan Security Agreement § 2.1). The Term Loan Agent’s collateral security interest includes, in

part, “any and all Proceeds of any insurance” with respect to the granted security interests under

Section 2.1. Id. Thus, the Prior Confirmation Order judicially perfected the Term Loan Agent’s

security interest in the Debtors’ insurance proceeds in consideration of the risk the Term Loan

Lenders took in lending to certain debtors.

II.     The Term Loan Agent Has Priority over ICBCS with Respect to Both the Property
        and Business Interruption Insurance Proceeds.

        50.        Insurance proceeds are neither ICBCS’s exclusive collateral nor its first priority

collateral. Because the Term Loan Agent has priority over all collateral not expressly listed in the

Intercreditor Agreement as ICBCS’s exclusive or priority collateral, the Term Loan Agent has

priority over both the property and the business interruption insurance proceeds. (See UCC CC ¶

40).


                                                   21
DOCS_DE:225652.1
                Case 19-50282-KG           Doc 37     Filed 10/04/19     Page 28 of 38



              A. The Business Interruption Insurance Proceeds Are Not ICBCS’s Exclusive
                 Collateral Under the Intercreditor Agreement.

        51.        The Intercreditor Agreement sets forth the priority between ICBCS and the Term

Loan Agent with respect to collateral pledged. (See Intercreditor Agreement §§ 1.02, 9.01

(separating collateral into three buckets: (1) “SOA Separate Assets and Collateral”; (2) “SOA

Priority Collateral,” and (3) “Term Loan Priority Collateral”); ICBS Ans. ¶ 2 (ICBCS admitting

“This case is a simple matter of contract interpretation … Because both parties have interests, the

Intercreditor Agreement governs the priority of those interests”)).

        52.        The SOA Separate Assets and Collateral provision provides ICBCS with an

exclusive right to Certain Hydrocarbon Assets and Receivables, Certain Refined Products Assets,

Certain Rack Sale Refined Product Assets, certain Renewable Identification Numbers, and

insurance proceeds only to the extent those proceeds are payments “of the foregoing”

hydrocarbons or refined products. (Id. § 1.02, “SOA Separate Assets and Collateral” Definition).

In other words, the SOA Separate Assets and Collateral provision gives ICBCS an exclusive right

to the hydrocarbon and refined products that it purchases pursuant to the Intermediation Facility

with Debtors, and an exclusive right to property insurance on those products, in the event of

destruction or damage to those hydrocarbon and refined products.

        53.        The plain language of the Policy controls. Section I of the Policy, titled Physical

Damage, covers “Real and Personal Property of the Insured of every kind and description.”

(Policy, Section I - Physical Damage ¶ 1 (emphasis added)). That coverage extends generally to

“real and personal property of others in the Insured’s care custody, or control” and in particular to

“crude petroleum and its products…and all other products held for sale.” (Id. ¶ 1(b), (i)).

        54.        By contrast, the business interruption coverage insures the “actual loss sustained by

the Insured resulting from the necessary interruption of business caused by direct physical loss or


                                                    22
DOCS_DE:225652.1
                Case 19-50282-KG        Doc 37     Filed 10/04/19      Page 29 of 38



damage.” (Policy at Section II - Time Element Coverage ¶ 1 (emphasis added). Put another way,

ICBCS’ SOA Separate Assets and Collateral is the hydrocarbons and the insurance on those

hydrocarbons. But under those plain terms, any loss of the hydrocarbons is a Section I - Physical

Damage loss, not a Section II - Business Interruption / Time Element loss. Thus, the SOA Separate

Assets and Collateral provision does not confer any priority with respect to our business

interruption insurance proceeds that cover lost business up to two years in the future.

              B. The Business Interruption Insurance Proceeds Are Not ICBCS’s First Priority
                 Common Collateral Under the Intercreditor Agreement.

        55.        The respective priority between the Term Loan Agent and ICBCS to “Common

Collateral” is governed by the Intercreditor Agreement, which provides ICBCS with a first priority

in “(i) Accounts; (ii) Inventory, including all raw materials, work in process and finished goods,

relating to any of the foregoing items in this clause (ii) (together with the items in clauses (i) and

(ii) above, the “Current Assets Collateral”)…,” including insurance proceeds related to the Current

Assets Collateral. (See Intercreditor Agreement § 1.02, Definition of “SOA Priority Collateral.”

(emphasis in original)). ICBCS also has first priority with respect to certain other items (e.g.,

Deposit Accounts, General Intangibles, Instruments, Commercial Tort Claims, Supporting

Obligations, Letters of Credit), but only insofar as they relate to the Current Assets Collateral (i.e.

Accounts and Inventory). (See Intercreditor Agreement § 1.01, Definition of SOA Priority

Collateral (iii)-(vii)).

        56.        The business interruption insurance proceeds do not fall within any of these

categories. First, the business interruption proceeds are not derivative of “Inventory” as defined

pursuant to the UCC under the Intercreditor Agreement. (Id. § 1.01). Under the UCC, “Inventory”

is defined as goods, which, “(A) are leased by a person as lessor; (B) are held by a person for sale

or lease or to be furnished under a contract of service; (C) are furnished by a person under a contract


                                                  23
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37    Filed 10/04/19    Page 30 of 38



of service, or (D) consist of raw materials, work in process, or materials used or consumed in a

business.” N.Y. UCC § 9-102(48). These tangible items are distinguishable from business

interruption insurance, which is intended “to ensure that [the insured] ha[s] the financial support

necessary to sustain its business operation in the event disaster occur[s].” Bi-Econ. Mkt., Inc. v.

Harleysville Ins. Co. of New York, 10 N.Y.3d 187, 194, 886 N.E.2d 127 (2008). The business

interruption insurance policy is not derivative of “Inventory” for the same reason it is not “of the

foregoing” Certain Hydrocarbon Assets or Certain Refined Products Assets under ICBCS’s

exclusive collateral provision—i.e., business interruption insurance does not compensate for

damage to products themselves, which are property; it compensates for the inability to operate the

business in the future following a loss to property.

        57.        Second, as a matter of law, Debtors’ business interruption insurance proceeds are

not derivative of ICBCS’s first priority interest in “now existing or hereinafter arising…Accounts”

as defined under the UCC. (See Intercreditor Agreement § 1.01, providing undefined and

capitalized terms in the agreement are given their meaning under the UCC). An “Account” under

the UCC, and thus under the Intercreditor Agreement, is the Debtor’s “right to payment of a

monetary obligation” for “services rendered or to be rendered.” N.Y. UCC § 9-102(a)(2); see also

In re Gordon Car & Truck Rental, Inc., 75 B.R. 466, 469 (Bankr. N.D.N.Y. 1987), aff’d sub nom.

In re Gordon Car & Truck Rental Inc., 80 B.R. 12 (N.D.N.Y. 1987) (“‘account’ was (and is) a

right earned by performance under an agreement for goods sold or leased, or services rendered”).

Business interruption insurance proceeds do not fall under the UCC’s definition of Accounts

because a business interruption policy “insures against the temporal absence of accounts,” and

does not insure the accounts themselves. In re Montreal, Me. & Atl. Ry., Ltd., 521 B.R. 703, 710

(B.A.P. 1st Cir. 2014) (emphasis in original); aff’d In re Montreal, Me. & Atl. Ry., Ltd., 799 F.3d



                                                   24
DOCS_DE:225652.1
                 Case 19-50282-KG               Doc 37        Filed 10/04/19         Page 31 of 38



1 (1st Cir. 2015) (party who had a security interest “limited to accounts (including payment

intangibles), inventory, and the proceeds thereof” did not have a secured interest in business

interruption insurance when its priority did not extend to all income producing assets).9 Here,

because ICBCS’ first priority interest is cabined to Accounts and Inventory, and does not cover

the remainder of the business including, but not limited to, its intangible assets (such as goodwill),

it does not have a first priority interest in Debtors’ business interruption proceeds.

         58.       Third, even if ICBCS had an interest in business interruption proceeds related to its

first priority interests in Accounts and Inventory (which it does not), its interest would be limited

to any diminution in value associated with the delayed processing and sale of ICBCS’s then-

existing collateral at the time of the Girard Point Incident. Because the Debtors’ business

interruption policy does not cover the first sixty days of business interruption, to the extent ICBCS

had an interest in the business interruption proceeds (which it does not), the value of its interest

would be $0 because any alleged damage would fall within the deductible period and thus could

not be the basis of any business interruption insurance proceeds recovered by Debtors from its

carriers. (See Policy at Declarations ¶ 6).

               C. The Term Loan Agent Has First Priority Interest In the Business Interruption
                  Insurance Proceeds.

         59.       As discussed above, the Term Loan Agent was granted a broad security interest in

the Debtors’ business, including real estate, equipment, fixtures, general intangibles and “any and




9
          In re Montreal also supports the Term Loan Lenders’ claim that their interest in business interruption
insurance proceeds is covered under Article 9 of the UCC. (See supra Section I). In In re Montreal, the Court held a
creditor did not have an secured interest in the business interruption insurance for two reasons: (1) because the
creditor’s interest was “limited to accounts (including payment intangibles), inventory, and proceeds thereof”, and (2)
because the creditor argued it had a direct interest to insurance proceeds under the UCC, instead of asserting its interest
in insurance proceeds was derivative of its other collateral. 521 B.R. at 710. In contrast, here, because the Term Loan
Agent has a security interest in substantially all assets constituting the broad business and general intangibles, it also
has rights to the business interruption insurance as derivative of that interest

                                                           25
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37     Filed 10/04/19     Page 32 of 38



all Proceeds of any insurance” with respect to that interest. (See Term Loan Security Agreement

§ 2.1). Additionally, under the Intercreditor Agreement, the Term Loan Agent was provided a first

priority interest in all Common Collateral not expressly given to ICBCS as SOA Separate Assets

and Collateral or SOA Priority Collateral. (Intercreditor Agreement § 1.02, Definition of “Term

Loan Priority Collateral” (Term Loan Priority Collateral consists of “all ‘Collateral’ (as defined in

the Term Loan Agreement) that is not SOA Priority Collateral or Excluded Property”).

        60.        The business interruption insurance proceeds are, for the reasons stated above,

derivative of the Debtors’ real estate, equipment, fixtures and general intangibles. See also In re

Heron, Burchette, Ruckert & Rothwell, 148 B.R. 660, 683 (Bankr. D.D.C. 1992) (“As a general

rule, a security interest in general intangibles includes choses in action”). Further, the real estate,

equipment, fixtures and general intangibles of Debtors’ business are not, for the reasons stated

above, SOA Priority Collateral or Excluded Property. Accordingly, the business interruption

insurance proceeds are Term Loan Priority Collateral. See Anderson, 599 B.R. at 517 (affirming

bankruptcy court enforcement of intercreditor agreement recognizing creditor’s priority over

insurance proceeds covering loss to creditor’s collateral).

        61.        Providing the Term Loan Agent first priority to the business interruption insurance

proceeds is wholly consistent with the nature of the parties’ relationship. The Term Loan Lenders

have historically funded the Debtors’ ongoing business and capital improvements at the Refining

Complex, while ICBCS supplied crude and non-crude feedstock.

        62.        It logically follows that the Term Loan Agent would have first priority to the

business interruption insurance, while ICBCS would have first priority in casualty insurance

proceeds for any feedstock originally purchased by ICBCS while it is on Debtors’ property (as




                                                   26
DOCS_DE:225652.1
                Case 19-50282-KG         Doc 37       Filed 10/04/19   Page 33 of 38



well as the resulting refined product and cash accounts associated with the products) in the event

it were destroyed in a catastrophic loss situation.

              D. The Term Loan Agent Clearly Has Priority Over ICBCS With Respect to
                 Property Insurance Proceeds for Losses Other Than ICBCS’s Hydrocarbons.

        63.        The Term Loan Agent also has priority over ICBCS with respect to the property

insurance proceeds recoverable from the Girard Point Incident. As discussed above, ICBCS has

only has priority with respect to insurance proceeds related to Certain Hydrocarbons and Refined

Products generated therefrom (under the SOA Separate Assets and Collateral provision), or related

to “Accounts” and “Inventory” (under the SOA Priority Collateral provision). (See Intercreditor

Agreement § 1.02). The Term Loan Agent has priority to insurance related to all other Common

Collateral. (Id.). This Common Collateral includes all Fixtures and Equipment (as defined under

the UCC), i.e., the Debtors’ physical property. (See Term Loan Security Agreement § 2.1).

        64.        The property damage sustained in the Girard Point Incident consists primarily of

damage to the refining facility, as opposed to damage to hydrocarbons or refined products that are

arguably SOA Separate Assets and Collateral. As a result, the property insurance proceeds are

almost entirely the Term Loan Agent’s priority collateral.

III.    The Fact That the Debtors Have yet to Collect Insurance Proceeds Does Not Destroy
        the Lenders’ Pre-Petition Liens

        65.               Finally, the UCC’s Complaint is based on the assertion that because the

Debtors did not collect insurance proceeds prior to filing for bankruptcy, neither secured lender

has liens attaching to those proceeds. Specifically, the UCC asserts that because “BI Recoveries…

would be payable in respect to projected revenues and profits which would have been generated

beginning one month after the commencement of these cases,” they are beyond the reach of the

Debtors’ secured creditors because of § 552 of the Code, which restricts the viability of liens on

after-acquired property. See UCC CC ¶ 2.

                                                  27
DOCS_DE:225652.1
               Case 19-50282-KG          Doc 37      Filed 10/04/19      Page 34 of 38



        66.               The UCC’s argument is tantamount to an argument that a secured lender

with security interest in all of the debtors’ assets and the proceeds thereof, (i.e., its future revenue),

loses the benefit of that security interest in bankruptcy where an insurance carrier has not paid

prior to the filing. That defies common sense: no lender would agree to lend to a borrower on the

basis of a security interest in the Debtor’s business, including its real estate, equipment, fixtures

and general intangibles, if that security interest became worthless in the one scenario where it

would matter the most—bankruptcy.

        67.        The Bankruptcy Code recognizes lenders’ need to have their pre-petition security

interests preserved even if their collateral is destroyed and the debtor receives the proceeds of the

collateral post-petition. This is why § 552(a) incorporates an express exception, under which a

secured lender retains a security interest in “proceeds, products, offspring, or profits” from pre-

petition property in which the lender has a perfected security interest (either under a security

agreement or applicable state law). See 11 U.S.C. § 552(b)(1) (expressly incorporated as an

exception to § 552(a)); see also In re Tower Air, 397 F.3d 191, 196-97 (3d Cir. 2005) (“Under 11

U.S.C. § 552(b), prepetition security interests that apply to proceeds of collateral also apply to

proceeds of such collateral acquired after the bankruptcy petition,” such as “[i]nsurance payable

by reason of loss or damage to the collateral.”).

        68.        The UCC’s argument in this case incoherently purports to invoke § 552(a), while

entirely ignoring the express exception in the provision’s opening clause: “Except as provided in

subsection (b) of this section . . . .” The Term Loan Lenders have a blanket lien on essentially all

of the Debtors’ assets. See Term Loan Security Agreement § 2.1 (granting broad security interest

in the Debtors’ assets, including “all Proceeds and products of each of the foregoing…”). Thus,

all proceeds generated by the Debtors—including their revenues and profits—are necessarily



                                                    28
DOCS_DE:225652.1
               Case 19-50282-KG         Doc 37     Filed 10/04/19     Page 35 of 38



proceeds of the Term Loan Lender’s collateral. See Qmect, Inc. v. Burlingame Capital Partners

II, L.P., 373 B.R. 682, 688 (N.D. Cal. 2007) (because secured lender had “a blanket lien on all of

[debtor’s] assets” there were “no sources to which the post-petition accounts receivable could be

traced other than the secured lenders’ collateral,” and “so all proceeds, even the increase in value,

were proceeds of secured lenders’ collateral”).

        69.        Because the proceeds of the BI Insurance are “merely the [secured lender’s]

collateral in another form,” the Term Loan Lender’s interest in the insurance payments remains

intact under § 552(b)(1). See McLean Indus., Inc., 132 B.R. at 284 (because secured lender’s

“financing statements covers proceeds, under the N.Y. U.C.C., [secured lender’s] security interests

in the insurance proceeds remain intact even though the proceeds came into existence after the

commencement of the bankruptcy case,” holding “[s]ection 552 does not apply in this context”);

see also In re Island Helicopter Corp., 63 B.R. 515, 522–23 (Bankr. E.D.N.Y. 1986)

(“Furthermore, a security interest in proceeds from property acquired before bankruptcy extends

to insurance proceeds received by the debtor subsequent to the filing” unless equities of the case

mandate otherwise); Tower Air, Inc., 397 F.3d at 195, 198 (court had “decided that the insurance

money [paid under accident insurance policy on engine] constitutes ‘proceeds,’ and that secured

lender “has a claim to any proceeds of its collateral under UCC § 9–306 and 11 U.S.C. § 552(b)”).

        70.        This is not the only reason the UCC’s § 552 argument does not make sense. As

demonstrated above, the Term Loan Lenders obtained a security interest in the Debtor’s insurance

policy under applicable New York common law prior to the petition date. They therefore have a

perfected interest in the proceeds that flow from that insurance policy after the petition date. See

§ 552(b) (secured lender retains security interest in proceeds of property in which they had a

security interest pre-petition). Moreover, to the extent “property” that gives rise to the business



                                                  29
DOCS_DE:225652.1
               Case 19-50282-KG           Doc 37    Filed 10/04/19     Page 36 of 38



interruption proceeds includes the right to seek payment under the policy (which it logically must),

such right arose pre-petition when the loss occurred. Cent. Tablet Mfg. Co. v. United States, 417

U.S. 673, 685 (1974) (holding that under policy regarding a “a fire loss, the obligation to pay arises

upon the fire,” as “even though the basic question of liability, may be contested… the fundamental

contractual obligation that precipitates the transformation from tangible property into a chose in

action consisting of a claim for insurance proceeds is fixed by the fire…”). Under this rationale

as well, the Term Loan Agent has a right to such proceeds under § 552(b)(1). The Court should

therefore reject the UCC’s arguments regarding § 552, and allow the Term Loan Agent to recover

the business interruption insurance proceeds which are proceeds of their collateral no matter which

way the Court examines the issue.

                                            CONCLUSION

        71.        For the reasons stated above, Plaintiffs respectfully request that the Court grant

Plaintiffs’ Motion For Entry Of Judgment On The Pleadings pursuant to Federal Rule of Civil

Procedure 12(c), enter judgment in favor of Plaintiffs, and enter judgment against ICBCS and the

Committee.




                                                   30
DOCS_DE:225652.1
               Case 19-50282-KG   Doc 37    Filed 10/04/19   Page 37 of 38




 Dated: October 4, 2019                Respectfully submitted,

                                       By:/s/ Laura Davis Jones__________
                                       Laura Davis Jones (DE Bar No. 2436)
                                       James E. O’Neill (DE Bar No. 4042)
                                       Peter J. Keane (DE Bar No. 5503)
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, Delaware 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email: ljones@pszjlaw.com
                                       pkeane@pszjlaw.com
                                       joneill@pszjlaw.com

                                       - and –

                                       Edward O. Sassower, P.C.
                                       Steven N. Serajeddini (admitted pro hac vice)
                                       Matthew C. Fagen (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone: (212) 446-4800
                                       Facsimile: (212) 446-4900
                                       Email: edward.sassower@kirkland.com
                                       steven.serajeddini@kirkland.com
                                       matthew.fagen@kirkland.com

                                       - and –

                                       Michael B. Slade (admitted pro hac vice)
                                       Nader R. Boulos (admitted pro hac vice)
                                       William T. Pruitt (admitted pro hac vice)
                                       Whitney L. Becker (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 N. LaSalle
                                       Chicago, Illinois 60654
                                       Telephone: (312) 862-2000
                                       Facsimile: (312) 862-2200
                                       Email: michael.slade@kirkland.com
                                       nader.boulos@kirkland.com
                                       william.pruitt@kirkland.com
                                       whitney.becker@kirkland.com

                                       Co-Counsel to the Debtors and Debtors in
                                       Possession


                                           31
DOCS_DE:225652.1
               Case 19-50282-KG   Doc 37    Filed 10/04/19   Page 38 of 38




                                       /s/ Andrew Remming
                                       __________________________________________
                                       Damian S. Schaible (admitted pro hac vice)
                                       James I. McClammy (admitted pro hac vice)
                                       David B. Toscano (admitted pro hac vice)
                                       Aryeh Ethan Falk (admitted pro hac vice)
                                       DAVIS POLK & WARDWELL LLP
                                       450 Lexington Avenue
                                       New York, New York 10017
                                       Telephone:     (212) 450-4000
                                       Facsimile:     (212) 701-5800
                                       Email:         damian.schaible@davispolk.com
                                                      james.mcclammy@davispolk.com
                                                      david.toscano@davispolk.com
                                                      aryeh.falk@davispolk.com

                                       Robert J. Dehney
                                       Andrew R. Remming
                                       Paige N. Topper
                                       MORRIS NICHOLS ARSHT & TUNNELL LLP
                                       1201 North Market Street
                                       Wilmington, DE 19899
                                       Telephone:      (302) 658-9200
                                       Facsimile:      (302) 658-3989
                                       Email:          rdehney@mnat.com
                                                      aremming@mnat.com
                                                      ptopper@mnat.com

                                       Counsel to the Term Loan Agent




                                           32
DOCS_DE:225652.1
